 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PETER STROJNIK, SR.,                                Case No. 1:19-cv-01193-AWI-SAB

12                  Plaintiff,                           ORDER VACATING ALL DATES AND
                                                         DIRECTING CLERK OF COURT TO
13          v.                                           CLOSE CASE AND ADJUST DOCKET TO
                                                         REFLECT VOLUNTARY DISMISSAL
14   UNIWELL FRESNO HOTEL, LLC,
                                                         (ECF No. 18)
15                  Defendant.

16

17          Peter Strojnik, Sr., proceeding pro se, filed this action pursuant to the Americans with

18 Disabilities Act, 42 U.S.C. § 12101, et seq. On December 26, 2019, Plaintiff filed a notice of

19 voluntary dismissal with prejudice pursuant to Rule 41(a)(1) of the Federal Rules of Civil
20 Procedure.

21          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

22 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

23 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

24 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

25 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

26 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th
27 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

28 the parties are left as though no action had been brought, the defendant can’t complain, and the


                                                     1
 1 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 2 F.3d at 1078. In this action, no defendant has filed an answer or motion for summary judgment.

 3          Accordingly, all pending dates are VACATED and the Clerk of the Court is HEREBY

 4 ORDERED to CLOSE the file in this case and adjust the docket to reflect voluntary dismissal of

 5 this action pursuant to Rule 41(a).

 6
     IT IS SO ORDERED.
 7

 8 Dated:     January 2, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
